DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-15 are pending wherein claims 1-3, 12 and 14 are amended and claims 12-15 are withdrawn from consideration. 

Status of Previous Rejections
	The previous rejection of claims 1-11 under 35 U.S.C. 103 as being unpatentable over Redden (CA 974095 A1) is withdrawn in view of the Applicant’s amendment to claim 1. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 and 4-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-11 of U.S. Patent No. 10,913,991.
In regard to instant claim 1, claim 1 of U.S. Patent No. 10,913,991 teaches titanium base alloys having compositions relative to that of the instant invention as set forth below.
Element
Instant Claim
(weight percent)
U.S. Patent No. 10,913,991
(weight percent)
Overlap
Al
5.1 – 6.1 
5.5 – 6.5 
5.5 – 6.1 
Sn
2.2 – 3.2 
1.9 – 2.9 
2.2 – 2.9 
Zr
1.8 – 3.1 
1.8 – 3.0 
1.8 – 3.0 
Mo
3.3 – 4.3 
4.5 – 5.5 
-
Cr
3.3 – 4.3 
4.2 – 5.2
4.2 – 4.3 
O
0.08 – 0.15 
0.08 – 0.15 
0.08 – 0.15 
Si
0.03 – 0.20 
0.03 – 0.20
0.03 – 0.20 
Element
Instant Claim
(weight percent)
U.S. Patent No. 10,913,991
(weight percent)
Overlap
Fe
0 – 0.30
greater than 0 – 0.30
greater than 0 – 0.30
Ti
Balance
Balance
Balance


The Examiner notes that the amounts of aluminum, tin, zirconium, chromium, oxygen, silicon and iron disclosed in claim 1 of U.S. Patent No. 10,913,991 overlap the amounts of the instant invention, which is prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed amounts of aluminum, tin, zirconium, chromium, oxygen, silicon and iron from the amounts disclosed in claim 1 of U.S. Patent No. 10,913,991 since claim 1 of U.S. Patent No. 10,913,991 discloses the same utility throughout the disclosed ranges. 
With respect to the claimed range of molybdenum in claims 1 and 2, the Examiner notes that the amount of 4.5 weight percent disclosed in U.S. Patent No. 10,913,991 would be close enough to 4.3 weight percent as claimed to establish prima facie obviousness. MPEP 2144.05 I. 
In regard to instant claim 4, claim 4 of U.S. Patent No. 10,913,991 discloses wherein the alloys further comprises 0 to 0.05 weight percent nitrogen; 0 to 0.05 weight percent carbon; 0 to 0.015 weight percent hydrogen; and 0 up to 0.1 each of niobium, tungsten, hafnium, nickel, gallium, antimony, vanadium, tantalum, manganese, cobalt and copper. 
In regard to instant claims 5-10, claims 5-10 of U.S. Patent No. 10,913,991 discloses the same aluminum equivalents, molybdenum equivalents, ultimate tensile strengths, yield strengths and time to 0.2% creep strain as in the instant claims and read on the instant claims. 
In regard to instant claim 11, claim 11 of U.S. Patent No. 10,913,991 discloses the same product-by-process claim as in the instant invention. 


Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	In regard to claim 3, the upper limit of chromium is 3.8 weight percent in the claims whereas the lower limit in U.S. Patent No. 10,913,991 is 4.2 weight percent chromium and there is no overlap. 

Response to Arguments
Applicant's arguments filed July 26, 2021 have been fully considered but they are not persuasive. 
Applicant indicates that terminal disclaimer was filed directed to U.S. Patent No. 10,913,991 to address the double patenting rejection of the previous office action. However, the filing of a terminal disclaimer does not appear in the record. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessee Roe whose telephone number is (571)272-5938.  The examiner can normally be reached on Monday thru Friday 7:30 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSEE R ROE/Primary Examiner, Art Unit 1796